BAKES, Justice,
concurring in the reversal:
I concur that the decision of the Industrial Commission in this matter must be reversed. The claimant Debra L. Martin filed her claim for benefits on July 22, 1983. An interview was held with a Department of Employment interviewer who contacted the employer and was advised that claimant “basically was asked to resign.” Nevertheless, the claimant was determined to be ineligible for benefits for a year for willfully having made false statements because she filed her claim listing the reasons for unemployment as being “lack of work.”
Claimant asked for a redetermination, and by a decision dated August 22, 1983, was determined to be eligible for unemployment insurance benefits effective July 17, 1983, the claims examiner specifically determining that “misconduct [was] not established in connection with employment.” The claims examiner stated as the basis for the redetermination that, “You were requested by your supervisor to resign. No misconduct has been shown.” Department of Employment Exhibit No. 13. However, there is another exhibit in the file, Department of Employment Exhibit No. 10, on substantially the same form, signed by the same claims examiner, bearing the same date of August 22, 1983, but arriving at the opposite conclusion, in which the claims examiner finds that the claimant “willfully made false statement or failed to report a material fact” in that the claimant “indicated on your claim filed 7/22/83 ‘Slack of work’ which you knew to be untrue.” Nothing in the record explains the discrepancy between the two exhibits, Exhibit 10 and Exhibit 13. Exhibit 10, the exhibit finding that claimant made a willful false statement, does not reflect any service upon the employer, nor is it stamped with the Appeals Department stamp as is Exhibit 13, which finds no misconduct on the part of the claimant. However, claimant apparently received a copy of Exhibit 10, because claimant filed a notice of appeal from that redetermination by the claims examiner finding that she had willfully made a false statement, whereas the employer did not appeal from the redetermination set out in Exhibit 13, which found that the claimant was not guilty of misconduct.
In a subsequent hearing on September 20, 1983, before the appeals bureau of the Department of Employment, an appeals examiner, in the course of reviewing the proceedings, stated the record to be that “a redetermination issued by the Department of Employment on August 22, 1983, declared that the circumstances surrounding the leaving of work were not disqualifying. The leaving of work was determined to be due to the fact that the claimant had been discharged, but that misconduct had not been established. The Redetermination went final without appeal from the employer.” (Emphasis added.) The appeals examiner made no mention of Exhibit 10, but proceeded on the basis that Exhibit 13, the redetermination which found that “no misconduct has been shown,” was the correct action taken by the claims examiner of the Department of Employment. The record supports that conclusion. As the appeals examiner noted, no appeal was taken from that order.
Accordingly, the redetermination dated August 22, 1983, Department of Employment Exhibit No. 13, finding that the claimant was eligible for unemployment insurance benefits and that no misconduct had been shown, was the final decision of the Department of Employment, from which no appeal was taken by the employer. Unless and until the record before this Court is augmented or corrected to reflect other*929wise, the decision of the claims examiner contained in Exhibit No. 13 became final. Accordingly, I concur with the majority that the claimant is entitled to benefits based upon that redetermination which was not appealed.